                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 ROBERT WORRALL,

                     Plaintiff,
                                                           ORDER
        vs.

 POWER ENGINEERS, INC., POWER
 CONSTRUCTORS, INC., and POWER
 TESTING AND ENERGIZATION, CO.,

                     Defendants.


      Pursuant to the Parties' Stipulation for Dismissal with Prejudice (Doc. 18),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys' fees. All deadlines are VACATED

and any pending motions are DENIED as moot.

      DATED this If>~ day of April, 20       .




                                      Dana L. Christensen, Chief Judge
                                      United States District Court
